Citation Nr: 1127506	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter was last before the Board of Veterans' Appeals (Board) in November 2009 on appeal of a July 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision denied the Veteran's claim for service connection for PTSD and the Board remanded for additional development, to specifically include stressor verification.

Although this matter was developed and certified for review as a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), recent caselaw mandates that in appropriate cases, VA consider such claims more broadly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant).  The issue is therefore recharacterized as on the title page.


FINDING OF FACT

A March 2011 rating decision granted entitlement to service connection for an anxiety disorder based on the Veteran's reported in-service stressors and mental health diagnoses.


CONCLUSION OF LAW

There remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).

In July 2006, the Veteran filed a claim of entitlement to service connection for PTSD.  His claim was denied by a July 2007 rating decision on the basis that he did not have a confirmed diagnosis of PTSD or a verified stressor.  VA treatment records reflect a subsequent (2008) diagnosis of PTSD based on his alleged stressors.  In February 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a memorandum verifying the Veteran's reported stressor events.  The Appeals Management Center (AMC) then provided his claims file to a VA mental disorders examiner for the purpose of "determin[ing] the current severity of the Veteran's PTSD" and "opin[ing] as to whether the Veteran's stressors caused the Veteran's PTSD."  A March 2011 VA examiner determined that the Veteran did not, at that time, meet the full diagnostic criteria for PTSD - a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2010).  However, the examiner diagnosed an anxiety disorder, manifested by PTSD-like symptoms such as nightmares and intrusive thoughts, related to the Veteran's verified stressor events.

A March 2011 rating decision granted entitlement to service connection for an anxiety disorder on the basis of the March 2011 VA examiner's opinion.  Although the Veteran's psychiatric disability is, based on the results of the March 2011 VA examination, rated under Diagnostic Code 9413 (anxiety disorder) rather than Code 9411 (PTSD), the Veteran is in receipt of service connection for an acquired psychiatric disorder based on his reported stressors and current symptomatology; as such, his claim has been granted.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Id.

Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the Veteran has not submitted any statements reflecting disagreement with the grant of service connection, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.  The claim is dismissed.


ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


